Citation Nr: 0218644	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-
connected mechanical low back pain, currently assigned a 
40 percent disability evaluation.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from February 1991 to 
May 1992.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2002 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  That rating decision 
confirmed a 40 percent rating for mechanical low back pain 
and denied the veteran's claim for a total disability 
rating based on unemployability due to service-connected 
disabilities.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate 
his claims have been fully met.  

2.  The veteran's service-connected back disability is 
currently manifested by muscle spasm bilaterally and 
throughout the lumbar region, constant pain, kyphotic 
posture, an abnormal gait, severe limitation of lumbar 
motion, weakness, and easy fatigability.  

3.  The veteran's service-connected disabilities also 
include tinnitus assigned a 10 percent disability 
evaluation and hearing loss rated noncompensably 
disabling.  

4.  The veteran, who has a high school education, has only 
worked about a month since 1994 as a cook and his only 
other employment experience is as a life long laborer.  

5.  The veteran is shown to be unable to secure and 
maintain substantially gainful employment due to service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321(b(1), Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2002).  

2.  A total disability rating based on unemployability is 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 3.34l, Part 4, §§ 
4.16(a),(b),(c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is satisfied that all relevant 
facts pertaining to the veteran's claim have been properly 
and sufficiently developed.  There was a significant 
change in the applicable law on November 9, 2000, when the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  VA also issued regulations to implement the 
VCAA in August 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The veteran has received notice of the evidence and 
information needed to substantiate his claim, and the VA 
has made every reasonable effort to assist him in 
obtaining evidence necessary to substantiate his claim.  

In October 2001, in response to being provided detailed 
information regarding development of his claim, the 
veteran informed the RO that he had no additional medical 
evidence to submit and that the claim's process should be 
completed.  In January 2002, the RO provided the veteran a 
rating decision reflecting adjudication of the claim under 
the VCAA.  In August 2002, the veteran was provided a 
statement of the case (SOC) and in September 2002 another 
letter was forwarded to him.  These documents include 
information concerning what evidence was necessary to 
establish entitlement to greater compensation, what 
evidence the veteran could furnish, whether there was any 
evidence the VA might obtain for the veteran, and what 
efforts VA was willing to undertake to assist the veteran 
in the development of the claim.  

In September 2002, the veteran was provided notice that 
transference of his claims file to the Board was pending 
and that he could still request a hearing, send additional 
evidence directly to the Board, and/or appoint a 
representative.  

At no time has the veteran or his representative argued 
that there is additional evidence which is available that 
has not been obtained.  On the basis of this and for the 
other reasons cited herein regarding development of the 
claim, the Board finds that no additional notification or 
development action is required under the VCAA.  In sum, it 
would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

Further, it is the judgment of the Board that for the 
reasons expressed herein the development of the claim has 
been consistent with the requirements of the VCAA.  
Therefore, further development is not required under the 
provisions of the VCAA.  Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  Accordingly, the Board will proceed 
to an evaluation of the issues presented on appeal.  

During this process, neither the veteran nor his 
representative has done anything to change the October 
2001 pronouncement that there was no further evidence to 
submit and that the claim should be resolved.  Especially 
in light of the decisions made here, the Board agrees.  


Law and Regulations

Initially, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  
Separate diagnostic codes identify the various 
disabilities. 38 C.F.R. Part 4 (2002).  When an unlisted 
condition is encountered it will be permissible to rate 
under a closely related disease or injury in which not 
only the functions affected, but the anatomical 
localization and symptomatology are closely related.  38 
C.F.R. Part 4, § 4.20 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. Part 4, § 4.7 (2002).  

Where an increase in a disability rating is at issue, the 
current level of disability is of primary concern, and an 
exposition of remote clinical histories and findings is 
unnecessary pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  However, the evaluation of the same 
disability under various diagnoses is to be avoided. See 
38 C.F.R. § 4.14 (2002); Fanning v. Brown, 4 Vet. App. 
225, 230 (1993).  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. Part 4, § 4.6 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. 38 C.F.R. Part 4, 
§ 4.40 (2002).  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, 
the dorsal vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a parity 
with major joints.  38 C.F.R. Part 4, § 4.45 (2002).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  Sciatic 
neuritis is not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits 
such manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. Part 4, 
§ 4.59 (2002).  

Under Diagnostic Code 5003 of 38 C.F.R. Part 4 (2002), 
degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003 (2002).  In the instant appeal, the 
veteran's current rating evaluation is based upon a 
diagnostic code which addresses limitation of motion.  

The ratings for intervertebral disc syndrome provide a 60 
percent rating when it is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 40 
percent rating is assigned when intervertebral disc 
syndrome is severe with recurring attacks, with 
intermittent relief.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5293 (2002).  

Total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, 
and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2002).  Where 
these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b) (2002).  


Factual Background and Analysis

Initially, the Board notes that the RO granted service 
connection for mechanical low back pain by a rating 
decision of March 1993 assigning a 10 percent disability 
evaluation from May 1992.  By a rating decision in January 
1995 the disability evaluation was increased from 10 to 40 
percent and that rating has remained in effect to the 
present.  The rating has consistently been under 
Diagnostic Code 5295 which is found at 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5295 (2002).  

In addition to the report of the August 2001 special 
orthopedic examination, which is the primary focus of this 
decision, interested parties, including the veteran's 
mother and a buddy have provided statements in April 2002 
reflecting their observations of the severe disability 
experienced by the veteran as the result of his service-
connected back disability.  

In fact, the representative argues that the veteran is 
entitled to a 100 percent schedular rating for the 
service-connected back disorder.  VA's Schedule for Rating 
Disabilities provides that residuals of fracture of a 
vertebra with [spinal] cord involvement will be rated as 
100 percent disabling.  Where there is vertebral fracture 
without cord involvement, but abnormal mobility requiring 
a neck brace (jury mast), a 60 percent evaluation will be 
assigned.  In other cases, rate in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  Note: 
Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5285 (2002).  

The Board notes that a rating under Diagnostic Code 5286, 
requires a showing of ankylosis (bony fixation) of the 
spine, favorable or unfavorable, while a rating under 
Diagnostic Code 5289 requires evidence of ankylosis of the 
lumbar spine; and a rating under Diagnostic Code 5294 
requires a showing of sacroiliac injury or weakness.  
Since neither ankylosis of the spine or the lumbar spine 
nor sacroiliac injury or weakness are clinically 
demonstrated, rating under those diagnostic codes is 
precluded.  

Under Diagnostic Code 5292, a maximum rating of 40 percent 
is assigned where limitation of lumbar motion is severe, 
and under Diagnostic Code 5295 the maximum rating is 40 
percent where lumbosacral strain is severe, with listing 
of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending 
in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility 
on forced motion.  As 40 percent is the maximum rating 
under those diagnostic codes, a disability rating higher 
than the veteran's current 40 percent evaluation is not 
available under diagnostic codes 5292 or 5295.  

Intervertebral disc syndrome is rated as 40 percent when 
severe, with recurring attacks and only intermittent 
relief; and as 60 percent disabling when symptoms are 
pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc, and with little intermittent relief. 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (2002).  The 
Board notes that a rating of 60 percent is higher than the 
veteran's currently assigned 40 percent rating, which 
would be favorable to the veteran, but that it has 
specifically been requested that his disability be 
evaluated even higher.  

It is the judgment of the Board that the objective 
evidence supports the assignment of a 60 percent 
disability evaluation under diagnostic code 5293 inasmuch 
as there were clinical findings on the examination in 
August 2001 of muscle spasm bilaterally and throughout the 
paraspinal lumbar region.  The fact that the veteran's 
motor function and strength were normal on that 
examination coupled with normal sensory function and only 
slightly decreased pinprick sensation along the medial 
aspects of both legs from the knees to ankles with 
decreased pinwheel stimulation of pain are all against a 
rating in excess of 60 percent at this time, as well as 
the reasons previously cited above.  

The examination report of August 2001 includes a 
radiographic report reflecting mild to moderate narrowing 
of the L5-S1 disc space.  A magnetic resonance imaging 
scan (MRI) reflected dehydrated degenerative disk bulge at 
the L4-L5 level without central canal stenosis with 
effacement of lateral recesses and neural foraminal 
narrowing, but with no findings to suggest free or 
uncontained disk herniation.  The diagnosis was 
intervertebral disk syndrome.  Again, the 60 percent 
disability rating is being granted to compensate the 
veteran for all these adverse findings.  

In the aggregate, it is apparent that the primary findings 
warranting an increased rating are that the level of 
disability produced more nearly approximates a 60 percent 
rating primarily on the basis of the objective finding of 
the presence of muscle spasm throughout the lumbosacral 
spine bilaterally.  

While the veteran has continued to complain of increased 
disability including constant pain, lack of endurance and 
stiffness and he presents in a stooped-forward or kyphotic 
position, it is the judgment of the Board that the 60 
percent disability rating assigned here compensates the 
veteran for all these symptoms and that a higher 
disability evaluation is not warranted.  Support for this 
conclusion is that the records show that the veteran does 
not have motor or sensory deficits in the lower 
extremities, or bowel or bladder symptoms, all of these 
factors militate against a conclusion that the veteran has 
a greater degree of disability than shown by a 60 percent 
disability evaluation.  

In addition, the Board has considered the impact and 
severity of pain by applying the factors set out in 38 
C.F.R. Part 4, §§ 4.40, 4.45, 4.59 (2001), as interpreted 
by the Court of Appeals for Veterans Claims (the Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
veteran's disabilities including fatigue and increased 
limitation of motion due to back symptoms are taken into 
consideration and compensated under the provisions of 
Diagnostic Code 5293, which contemplates muscle spasm, 
while his limitation of motion, including limitation of 
motion due to pain, is contemplated under the provisions 
of Diagnostic Code 5292.  Thus, consideration of the 
effect of pain under 38 C.F.R. Part 4, §§ 4.40 and 4.45 is 
included in the evaluation assigned for his service-
connected low back disability.  Further, examination has 
identified no muscle weakness, and the veteran reported on 
examination in August 2001 that he can walk 100 feet 
before having to stop due to pain.  Also, the medical 
examiner in August 2001 reported that the veteran is 
capable of walking short distances, driving a car for a 
short period of time, and performing tasks such as taking 
out the trash.  


Entitlement to a Total Disability Rating Based on 
Individual Unemployability due to Service-Connected 
Disabilities

A disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic 
or industrial handicap which must be overcome, and not 
from individual success in overcoming it. See 38 C.F.R. § 
4.15 (2002).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation.  Total disabilities may or may not be 
permanent.  Total ratings will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases, 
except where specifically prescribed by the VA's Schedule 
for Rating Disabilities 38 C.F.R. Part 4 (2002).  




Total ratings are authorized for any disability, or 
combination of disabilities, for which the Schedule 
prescribes a 100 percent evaluation or, with less 
disability, where the requirements of 38 C.F.R. § 4.16 are 
met.  See 38 C.F.R. §§ 3.340, 4.15 (2002).  

Here, in light of the grant of a 60 percent rating for 
back disability, the veteran has a single service-
connected disability rating of 60 percent or more.  He 
thus meets the minimum criteria for consideration of a 
TDIU.  More significantly, when his employment prospects 
are considered in relation to his education and work 
experience it becomes apparent, especially resolving any 
doubt in his favor (see below), that his service-connected 
back disability is sufficient to produce unemployability 
without regard to advancing age.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 3.341 (2002).  In sum, this entitlement to 
individual unemployability for compensation is established 
solely on the basis of impairment arising from the 
service-connected back disability.  See 38 C.F.R. § 
3.341(a); Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  

In essence, the issue here comes down to whether the 
veteran's service-connected back disability precludes him 
from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the 
individual to earn a "living wage.").  Moore v. Derwinski, 
1 Vet. App. 356 (1991).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability, the record must reflect some factor which 
takes this case outside the norm.  Here, it is his 
employment history as a laborer and cook, neither of which 
he is capable of engaging in as the result of the back 
disorder based on the clinical evidence.  He has no 
history of the nonstrenuous type work the medical examiner 
suggests he is capable of performing.  Engaging in 
laborious type work was specifically excluded by the 
medical examiner in August 2001.  Inasmuch as the 
veteran's ordinary posture is being bent forward due to 
his back condition it is further difficult to imagine how 
he could manage work as a cook given the requirements of 
that job in light of the constant pain he reports 
experiencing.  


Although the veteran reported on VA Form 21-8940, his 
application for TDIU, that he has attempted to obtain 
specific jobs on at least several occasions since 
approximately 1995, but was rejected this is not 
dispositive of the matter.  The ultimate question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is the judgment of the Board that the answer 
to this question given the facts of this case is that he 
cannot.  

It is noted that the veteran is a fairly young individual 
relatively, but age may not be considered as a factor in 
evaluating service-connected disability; and 
unemployability, in service-connected claims, associated 
with advancing age or intercurrent disability, may not be 
used as a basis for allowing or denying a total disability 
rating.  Age, as such, is a factor only in evaluations of 
disability not resulting from service, i.e., for the 
purposes of pension, which is not at issue here.  38 
C.F.R. Part 4, § 4.19 (2002).  

Based upon the Board's review of the entire record in this 
case, especially consideration of the above-cited medical 
examination findings, the Board finds that the veteran is 
not able to secure or follow a substantially gainful 
occupation as a result of his service-connected back 
disability.  Accordingly, his claim for a total disability 
rating based on unemployability due to service-connected 
disability is also being granted.  

In each instance the Board has resolved doubt in favor of 
the veteran, as is required under 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 4.7 (2002).  



ORDER

Entitlement to a 60 percent rating for back disability is 
granted, subject to controlling regulations governing the 
payment of monetary awards.  

Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities is granted, subject to controlling 
regulations governing the payment of monetary awards.  



		
G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

